PEE CUEIAM.
The respondent has moved to dismiss the appeal because the transcript was not settled within the time provided by OES 19.078(4). The appellant responded by having the transcript settled and by moving to be relieved from default and for an extension of time within which to file its brief.
 The 1959 amendments to the appellate statutes granted this court the power to relieve parties from most of their defaults. We have granted relief despite some meager excuses. This practice causes delay and, therefore, will be discontinued except in eases in which there is obviously “reasonable excuse.” The respondent’s motion to dismiss, however, is denied because the appellant had no notice of our change of procedure. The appellant is granted through December 15, 1971, within which to file its brief. No further extension will be allowed.
Motion to dismiss denied.